This is an action to recover compensation for procuring a purchaser of real estate. At the conclusion of proof both parties requested directed verdict. Verdict was directed for plaintiff and judgment entered thereon. Defendant brings error.
If the court's decision, both parties having requested directed verdict, is right in law and supported by substantial evidence, the judgment must be affirmed. Funk v. Guaranty Co.,224 Mich. 95; Simpson v. Murphy, 229 Mich. 449; E. ClemensHorst Co. v. Dunn, 229 Mich. 56.
The writing evidencing the engagement is:
"Hannan Real Estate Exchange:
"In the event you secure a purchaser for the above described property at the price stated, or at any other price and terms agreeable to me, I will pay you the Detroit real estate board commission of three per cent. (3%) of said price, and you are hereby authorized to put a 'For Sale' sign on said property and to remove all other signs.
(Sgd.) "C.S. DAVIS."
Another real estate agency intervening, plaintiff was not permitted to consummate a sale, and it was not required to do so. It did procure a purchaser who bought the property on terms satisfactory to defendant. This, according to West v. Newton,229 Mich. 68 *Page 259 
is "the controlling fact." The verdict has substantial evidential support. In both law and fact the case is ruled byWest v. Newton, supra.
Judgment affirmed.
SHARPE, C.J., and BIRD, SNOW, STEERE, FELLOWS, WIEST, and McDONALD, JJ., concurred.